DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2021 has been entered.
Claims
	Claims 1, 2, 6, 9-11, 13, 15, 17, 19, 25-28, 30, 33, 35, 37, 41, 48, 49, 52, 53 and 55-61 are pending in the application.  Claims 3-5, 7, 8, 12, 14, 16, 18, 20-24, 29, 31, 32, 34, 36, 38-40, 42-47, 50, 51 and 54 are cancelled. 
Priority
	This application is a continuation of PCT/US2018/024603, filed 27 March 2018, and claims priority to U.S. Provisional Patent Application No. 62/477,411, filed 27 March 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2021 is in compliance with the provisions of 37 CFR 1.97, except where indicated.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the information disclosure statement filed on 02/17/2021 has been fully considered and raises no new issues of patentability.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 2, 6, 9-11, 13, 15, 17, 19, 25-28, 30, 33, 35, 37, 41, 48, 49, 52, 53 and 55-61, reordered and renumbered 1-30 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070.  The examiner can normally be reached on 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on 571-272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN M MAURO/Primary Examiner, Art Unit 1625